UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 9, 2011 (Date of earliest event reported) GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction 0-8041 (Commission File Number) 84-0505444 (IRS Employer Identification No.) of incorporation) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On March 9, 2011, GeoResources, Inc. (the “Registrant”) issued a press release announcing its fourth quarter and 2010 annual financial results.A copy of the press release is furnished with this report as Exhibit 99.1, and is incorporated herein by reference. Additionally, on March 9, 2011, the Registrant issued a press release reporting its oil and gas reserves as of January 1, 2011.A copy of the press release is furnished with this report as Exhibit 99.2, and is incorporated herein by reference. The information in this report is being furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any filing under the Securities Act of 1933, as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits: The following exhibit is included with this Current Report on Form8-K: ExhibitNo. Description GeoResources, Inc. Press Release dated March 9, 2011. GeoResources, Inc. Press Release dated March 9, 2011. SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC. By: /s/ Frank A. Lodzinski Frank A. Lodzinski, Chief Executive Officer and President Dated: March 23, 2011 EXHIBIT INDEX ExhibitNo. Description GeoResources, Inc. Press Release dated March 9, 2011. GeoResources, Inc. Press Release dated March 9, 2011.
